Court of Appeals
                          Sixth Appellate District of Texas

                                       JUDGMENT


In re Estate of Charles W. Sinclair,                  Appeal from the 76th District Court of
Deceased                                              Titus County, Texas (Tr. Ct. No. 39314).
                                                      Memorandum Opinion delivered by Justice
No. 06-22-00055-CV                                    van Cleef, Chief Justice Morriss and Justice
                                                      Stevens participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED NOVEMBER 22, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk